

115 HR 2604 IH: TPS Reform Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2604IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Brooks of Alabama (for himself, Mr. King of Iowa, Mr. Gohmert, and Mr. McCaul) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify the procedure to designate a foreign state,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the TPS Reform Act of 2017. 2.Temporary Protected Status (a)Power To designate a foreign stateSection 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)) is amended—
 (1)by striking paragraphs (1), (2), and (3) and inserting the following:  (1)Initial designationFor purposes of this section, a foreign state shall be designated upon the enactment of an Act that satisfies the following requirements:
 (A)The Act shall contain a finding— (i)that there is an ongoing armed conflict within the state and, due to such conflict, requiring the return of aliens who are nationals of that state (or to the part of the state) would pose a serious threat to their personal safety;
 (ii)that— (I)there has been an earthquake, flood, drought, epidemic, or other immediately life-threatening environmental disaster in the state resulting in a substantial, but temporary, disruption of living conditions in the area affected;
 (II)the foreign state is unable, temporarily, to handle adequately the return to the state of aliens who are nationals of the state; and
 (III)the foreign state officially has requested designation under this subparagraph; or (iii)that there exist extraordinary and temporary conditions in the foreign state that prevent aliens who are nationals of the state from returning to the state in safety and that permitting the aliens to remain temporarily in the United States is not contrary to the national interest of the United States.
 (B)The Act shall include— (i)an estimate of the number of nationals of the foreign state who are (or within the effective period of the designation are likely to become) eligible for temporary protected status under this section;
 (ii)such nationals’ immigration status in the United States; and (iii)a time period for the effectiveness of the designation that is not greater than 18 months.
								(2)Termination
 (A)Timely terminationIf an initial designation of a foreign state is not extended under paragraph (3), the initial designation shall terminate at the end of the time period described in paragraph (1)(B)(iii).
 (B)Early terminationFor purposes of this section, the designation of a foreign state shall be terminated upon the enactment of an Act that contains a finding that the foreign state (or part of such foreign state) no longer meets the conditions for designation under paragraph (1)(A).
 (3)ExtensionFor purposes of this section, the time period for the effectiveness of the designation of a foreign state shall be extended upon the enactment of an Act that includes—
 (A)a finding that the conditions for designation under paragraph (1)(A) continue to be met; and (B)a time period for the effectiveness of the extension that is not greater than 12 months.; and
 (2)in paragraph (5)(A), by striking of the Attorney General and inserting made in any Act. (b)Aliens lacking lawful immigration statusSection 244(c)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(B)) is amended—
 (1)in clause (i), by striking , or at the end and inserting a semicolon; (2)in clause (ii), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (iii)the alien lacks a lawful immigration status..
 (c)Conforming amendmentsSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a et seq.) is amended— (1)in subsection (d)(3), by striking If the Attorney General terminates the designation of a foreign state (or part of such foreign state) under subsection (b)(3)(B) and inserting If the designation of a foreign state (or part of such foreign state) is terminated under section 244(b)(2); and
 (2)in subsection (i)(1)— (A)in subparagraph (A), by striking the comma at the end and adding ; and;
 (B)in subparagraph (B), by striking , and at the end and inserting a period; and (C)by striking subparagraph (C).
 (d)Technical correctionsSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), as amended by subsections (a) and (b) of this Act, is further amended by striking Attorney General each place it appears and inserting Secretary of Homeland Security.
			